Title: Thomas Bee to James Madison, 4 October 1830
From: Bee, Thomas
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charleston, So. Ca.
                                
                                Octr. 4th. 1830.
                            
                        
                         
                        I took the liberty, some months ago, of writing to you upon the subject of the Virginia University, and I was
                            much flattered by your early answer to that letter. You will gratify me, extremely by extending
                            your civility to the few lines with which I now trouble you, provided your recollection should enable you to confirm the anecdote submitted to you. The late debate upon Foote’s Resolutions, in which
                            Messrs. Webster and Livingston laid so much stress upon the words "We the People", in the preamble to the Federal
                            Constitution, brought forceably to my mind more than one conversation with the late John Rutledge, Chief-Justice of this
                            State, &, afterwards, of the U. S. whom you, no doubt, perfectly remember. As I know no other person living to
                            whose memory I can appeal, I trust you will excuse this recourse to you.Mr. Rutledge, then, as I have already stated, delighted to tell the following
                            anecdote.
                         He said that, after all the articles of the Constitution had been agreed upon, Roger
                            Sherman, of Connecticut, introduced to the notice of the Convention a lengthy and tedious preamble, with which Gouverneur Morris was so much tired that, as
                            soon as Mr. Sherman had sat down, he rose & proposed the words "We the People", exactly as they now stand; which
                            Mr. Rutledge, if I remember right, seconded, & the thing was carried by acclamation.
                        That such was the case, I have no doubt; &, if your memory enables you to support my statement, I
                            cannot help thinking it historically curious that so much stress should now be laid upon a form that occupied so little time & attention then. In fact, such off-hand people as Mr. Morris & Mr.
                            Rutledge sometimes do more harm than they are aware of. If Mr. Sherman’s key to the
                            Constitution (for such every preamble is to every law) had been adopted, one half of Mr.
                            Webster’s speech & as much of Mr. Livingston’s able answer to it, might have been spared, and a construction of
                            the nature of our government might have been avoided, the effects of which no man can foresee.
                        It is not impossible, I think, that this inquiry should (as Lord Bolingbroke says) "touch a spring in your
                            memory" which, before it is unwound, may lead to a sketch of the history of the Convention, such as no other person is so
                            well qualified as yourself, to give. In this case, I shall have rendered a service to my country: if, however, you should
                            confine yourself to merely answering my question, I beg you will inform me whether I may give publicity to your letter.
                        I renew my excuses for thus troubling you a second time; tho’, I confess, it gratifies me to assure you, once
                            more, of the very high respect with which I am, dear Sir, your very obedt. Servt.
                        
                        
                        
                            
                                Thos. Bee.
                            
                        
                    our State is greatly agitated; but I am disposed to think & to hope that a Convention will not be agreed to. In Charleston,
                             the approaching election will probably exhibit a decided majority against that, or whatever else may end in nullification:
                            but Charleston may be overpower’d at Columbia.